Citation Nr: 9915631	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1954 to March 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded by the Board in March 
1997 and May 1998, and following VA examination, the case has 
been returned for further appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Chronic maxillary sinusitis was first manifested in 
service.


CONCLUSION OF LAW

Chronic maxillary sinusitis was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  A 
showing of chronic disease incurred in service may be shown 
by a combination of manifestations sufficient to identify the 
disease entity and, when the fact of chronicity is not 
adequately supported, then a showing of continuity may be 
required to support the claim.  38 C.F.R. § 3.303(b) (1998); 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a claim, the 
appellant is entitled a favorable determination based upon 
the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  In a case where medical records 
are presumed destroyed, the Board has a heightened duty to 
explain its findings of fact and conclusions of law.  O'Hare 
v. Derwinski, 1 Vet.App. 365 (1991).  However, this 
heightened duty of review "does not lower the legal standard 
for proving a claim for service connection."  Russo v. 
Brown, 9 Vet.App. 46, 51 (1996).

The appellant contends, in essence, that his sinus disability 
was incurred, or began, during active military service.  
During his December 1996 testimony before the undersigned, he 
testified to the onset of sinus problems during a brief stay 
in Japan in the winter of 1955.  He soon returned to the 
States where he received treatment at Fort Benning Hospital 
for headaches, coughing up blood and sputum production.  He 
was also followed for tuberculosis exposure.  In May 1956, he 
was sent to Fitzsimmons Army Hospital where he underwent 
fluid drainage and sinus surgery on the right side.  His 
problems subsided for a while, however, in the 1980's, he 
began to experience chronic sinus problems.  His symptoms 
consisted primarily of right- sided pressure headaches that 
were brought on by breathing in cold air at his previous 
sinus surgery site.  For the most part, he self- treated his 
symptoms with use of over- the- counter medications and rest.  
He did receive some medical treatment by private physicians, 
but those records were unavailable.  He further stated that 
his sinus problems had progressively worsened over the last 
several years.

The appellant's separation examination, dated in January 
1957, reveals a "normal" clinical evaluation of the nose 
and sinuses.  However, a history of "Sinusitis, Ag[o] 56, 
Asymptomatic" is given.  Unfortunately, the remainder of his 
service medical records are unavailable, and presumably were 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.

On VA nose and sinus examination, dated in October 1998, the 
appellant reported his in- service and post- service history 
of sinus problems.  He currently described chronic 
interference with nose breathing and some purulent discharge 
from the nose and sinuses.  Physical examination was 
unremarkable, but x- ray examination revealed total 
opacification of the right maxillary sinus which was 
suggestive of chronic right maxillary sinusitis.  No bone 
destruction or air fluid level was seen.  There was minimal 
mucosal thickening of the left maxillary sinus along its 
inferolateral wall of the sinus cavity.  Diagnosis was of 
chronic maxillary sinusitis, right worse than the left, and 
it was the examiner's opinion that the appellant's chronic 
sinus problems were related to his military service.

Review of the record reveals a current diagnosis of chronic 
maxillary sinusitis.  The appellant has testified to in- 
service sinus problems with right- sided sinus surgery.  He 
further testified that, following his surgery, he self- 
treated his symptoms that were relatively non- problematic 
until the 1980's, at which time his sinus problems began to 
gradually worsen.  In this regard, the Board notes that he is 
deemed competent to describe the physical treatment and 
symptoms of his sinus disability.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

As indicated above, the appellant's service medical records 
have been presumed destroyed.  His separation examination 
does indicate a normal clinical evaluation of the nose and 
sinuses, however, a history of asymptomatic sinusitis, with a 
somewhat cryptic reference to the year 1956, is given.  This 
date coincides with the appellant's report of sinus surgery 
in service, and the Board finds that his allegations are 
credible.  A VA examiner, upon review of the claims folder 
and the appellant's lay history, has opined that his chronic 
maxillary sinusitis is related to his military service.  
There are no countervailing medical opinions of record.  See 
Hanson v. Derwinski, 1 Vet.App. 512 (1991) (an appellant is 
entitled to service connection where he submits supportable 
medical opinion of an etiological relationship that is 
unrebutted by other medical opinion of record).  Accordingly, 
the Board concludes from this evidence that the appellant's 
chronic maxillary sinusitis was first manifested in service.

The benefit of the doubt has been resolved in favor of the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).


ORDER

Service connection for chronic maxillary sinusitis is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

